In a child support proceeding pursuant to Family Court Act article 4, the mother appeals, as limited by her brief, from so much of an order of the Family Court, Nassau County (Greenberg, J.), dated March 25, 2009, as denied her objections to so much of an order of the same court (Dwyer, S.M.), dated December 22, 2008, as, after a hearing, awarded the father the sum of $6,631.30 in educational expenses for the subject children and awarded her the sum of only $1,435.90 in educational and dental expenses for the subject children.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the mother’s contention, the Support Magistrate did not improvidently exercise its discretion in determining the mother’s share of educational expenses for the subject children (see Domestic Relations Law § 240 [1-b] [h]; Matter of Paccione v Paccione, 57 AD3d 900, 903-904 [2008]; Cimons v Cimons, 53 AD3d 125, 127, 129 [2008]; Matter of Poznik v Froebel, 1 AD3d 366, 367 [2003]).
The mother’s remaining contentions are without merit. Mastro, J.P., Balkin, Eng and Leventhal, JJ., concur.